Sullivan, J. P.,
dissents in a memorandum as follows: While *469I agree that post-readiness delay chargeable to the People must be counted against them in calculating whether they are ready within the statutory period under CPL 30.30 (2), as well as CPL 30.30 (1) (cf., People v Anderson, 66 NY2d 529), it does not follow that petitioner is entitled to relief in this case.
The time began to run under CPL 30.30 (2) on February 2, 1991, when petitioner was arraigned on a felony complaint and remanded. As found by the trial court, the 26 days until February 28, 1991, when petitioner was arraigned on the indictment, were chargeable to the People. No further delay was chargeable to the People from February 28 to July 11, 1991; there is no dispute that the 105-day period from February 28 to June 13, 1991, while motion practice was taking place, was properly excluded (CPL 30.30 [4] [a]; see, e.g., People v Worley, 66 NY2d 523, 527). On June 13th, a Mapp/Huntley hearing was ordered and the case adjourned to July 11, 1991 for a hearing and trial. Under People v Green (90 AD2d 705), this period was found excludable as a reasonable time for the People to prepare for the hearings.
Of the 70-day period between July 11, when the hearing and trial were to commence, and September 19, 1991, when they answered ready for trial, the People were properly charged with an additional 35 days of delay. On July 11th, the People requested an adjournment of eight days; the court adjourned the case for 25 days, until August 5th, but properly charged the People only with the eight-day delay they requested. On August 5, the case was adjourned for 21 days, but the People were properly charged with only the 11-day delay they had requested. On August 26, the court adjourned the case 24 days, until September 19th, but again charged the People only with the 16 days they had requested. Thus, on September 19, 1991, when the People first answered ready, they were chargeable with 61 days of delay—26 days from commitment on arraignment on the felony complaint until arraignment on the indictment, and 35 days which were requested by the People.
As to the post-readiness periods of delay after September 19, 1991, since the discussions of the matter took place at the bench, the record is unclear whether, in denying the petition, the habeas corpus court, like the hearing court, refused to consider any delays after the People’s announcement of readiness or instead considered the delays and determined that the additional time chargeable to the People did not bring them outside the statutory period. Since petitioner made no attempt to place the content of these discussions on the record, he has *470failed to provide a record, and appellate review of any disputed post-readiness adjournments is precluded. (People v Kinchen, 60 NY2d 772, 774.)
Even if the post-readiness period is considered, petitioner cannot show entitlement to the relief he seeks. In responding to petitioner’s CPL 30.30 motion, the People conceded that they were chargeable with an additional 29 days of post-readiness delay. On October 15, November 19 and December 12, 1991 as well as February 6, 1992, the People stated they were not ready and requested a brief adjournment. If the time they requested is charged to them, they are chargeable with only 90 days of delay from the time of commitment until the filing of the CPL 30.30 motion. Thus, the petition is premature and should be denied.
In granting the writ, the majority holds that "[i]f a party requesting adjournment gets more than it asked for, due to court congestion, it should bear the burden of additional delay” except where the party requesting the adjournment "is actually ready to proceed at the next calendar call, where a reasonable argument could be made that said party would have been ready on the date originally requested for adjournment.” As this Court has frequently stated, however, neither court congestion, court unavailability, nor delays for court convenience are chargeable to the People; CPL 30.30 is concerned with prosecutorial, not court, readiness. (People v Correa, 161 AD2d 391, 392, affd 77 NY2d 930; People v Tavarez, 147 AD2d 355, 355-356, lv denied 73 NY2d 1022.)
In ruling otherwise in the instant matter as to pre-readiness delay, the majority, citing People v Correa (77 NY2d 930, supra), holds that court congestion does not prevent a prosecutor from being ready for trial. Although Correa does contain some language to that effect, it concerned the period of time from the inception of the case until the People secured and arraigned the defendant upon an accusatory instrument. In such cases, the court often sets a lengthy adjourned date to permit the prosecutor sufficient time to secure and file an indictment, without which the case can proceed no further, and because further calendaring would be a waste of judicial resources. And, of course, securing an indictment is a matter uniquely and exclusively within the control of the People, who may proceed irrespective of the action of the defendant and the court (cf., People v Sturgis, 38 NY2d 625, 628). It makes eminent good sense, in such circumstances, to fix responsibility on the People to obtain the indictment and then advance the case on the calendar for arraignment and hold them *471accountable for any delay in failing to do so. In People v Brothers (50 NY2d 413, 415), also relied upon by the majority, for instance, the case was placed on a "ready reserve” calendar for almost a year, during which the People did nothing to move the case. Since the People could have stated their readiness and, at any time, had the case restored to active status, they were properly charged with the delay. Similarly, neither the absence of the court file (People v Medina, 182 AD2d 507) nor the defendant’s lack of an attorney due to court failure (People v Cortes, 175 AD2d 171, lv granted 78 NY2d 1126) prevented the People from being ready on those particular occasions; thus, the resulting adjournments were properly includable.
In contrast, when the court sets an adjourned date solely for its convenience, the People are effectively barred from proceeding to trial before that date, and the time should not be chargeable to them. CPL 30.30 should not be so arbitrarily construed as to require the court to adjourn the case only to the date requested by the People, irrespective of whether it could be heard on that date, or, in order to avoid having the additional time charged to them, require the People to file a statement of readiness, gather their witnesses and have the defendant produced on days on which, as they would know, the court was unwilling or unable to proceed to trial. The filing of a statement of readiness must mean more than the mere filing of a document; otherwise, it would render the requirement meaningless.
This case presents a clear example of a situation where the People were effectively prevented from proceeding to trial by adjournments ordered by the court for its own convenience. In each instance in issue, they asked for a specific short adjournment, indicating an ability to be ready for trial on the date requested. The court, however, refused to adjourn the case to the requested date and adjourned it to a further date to accommodate its own schedule, thus signifying its unwillingness to hear the case on any earlier date. It surely would have been an exercise in futility for the People to have filed a readiness statement and to assemble their witnesses or taken similar steps, knowing that the court was not available to try the case during this period.
Thus, both the hearing and habeas corpus courts were correct when they found that, when the People request a particular date for adjournment and the court sets a later date solely for its own convenience, the additional period should not be charged to them.